Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 05/17/2022.
Claims 1-9 and 11-18 are currently pending and have been examined.
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The amended subject matter of independent claims 1, 5, 9, and 14 distinguish over the prior art by having the vehicle detect when a vehicle is moving into the blind spot, having a first side camera automatically follow that vehicle, adjusting a front or rear camera to cover both its area and the area previously covered by the first side camera, detect that the vehicle has overtaken the vehicle, and return the camera system back to its original positioning automatically. The prior art teaches manually adjusting cameras or other sensors to cover a blind spot but does not teach automatically controlling two cameras to work together to monitor a passing vehicle and cover any resulting blind spots.
The following prior art has been deemed most relevant to the allowed claims:
Madau (US PUB NO 2008/0169938) discloses a variable blind spot warning system for detecting objects in a blind spot of a motor vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart (US PAT NO 9,129,495) discloses a side camera of a vehicle, including a camera housing rotatable in a first axis and a second axis each relative to an exterior surface of the vehicle, and a camera attached to the camera housing that captures image data. The camera is positioned in a plurality of positions by rotating the camera housing along the first axis and the second axis.
Chinomi (US PUB NO 2009/0079585) discloses a vehicle periphery monitoring apparatus includes an image capturing device, a display device and an image processing device.
Dooley (A Blind-Zone Detection Method Using a Rear-Mounted Fisheye Camera With Combination of Vehicle Detection Methods - NPL) discloses s a novel approach for detecting and tracking vehicles to the rear and in the blind zone of a vehicle, using a single rear-mounted fisheye camera and multiple detection algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665